Case 1:21-cv-20948-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  ___________________________________________

  CLAUDIA SALVADOR,                                             CASE NO.: _______________

                 Plaintiff,                                           PLAINTIFF DEMANDS
                                                                        A JURY TRIAL
         v.

  ASURION, LLC.,

              Defendant.
  ___________________________________________
                  COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, CLAUDIA SALVADOR (“Plaintiff” or “Ms. SALVADOR”) in the above

   styled cause hereby sues Defendant, ASURION, LLC, a foreign limited liability company

   (“Defendant” or “the Company”) and hereby files and serves her Complaint and Demand For

   Jury Trial and alleges:

                                         NATURE OF CASE

     1. Plaintiff brings this action to recover damages against Defendant for alleged gender

         discrimination, gender wage discrimination, and retaliation under the Equal Pay Act of

         1963 (“EPA”), 52 Stat. 1062, as amended, 29 U.S.C. §206(d) et seq. and seeks damages

         to redress the injuries Plaintiff has suffered as a result of being discriminated against

         based on her gender, subjected to gender wage discrimination, and retaliated against by

         her employer solely for complaining of the ongoing discrimination.

     2. Furthermore, this action is to redress the Defendant’s unlawful employment practices

         against Plaintiff SALVADOR, including Defendant’s unlawful discrimination against

         Plaintiff SALVADOR because of her sex/gender in her wages, and for Defendant’s

         retaliatory actions against Plaintiff for complaining of the ongoing discrimination and
Case 1:21-cv-20948-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 2 of 13




          harassment, all leading to her unlawful discrimination.

                                     JURISDICTION AND VENUE

  3.      This is an action for monetary damages and all other appropriate relief as deemed by the court,

   pursuant to Equal Pay Act of 1963, 29 U.S.C. §206(d) et seq. (“EPA”).

  4.      This court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and 1343,

   as this action involves federal requestions regarding deprivation of Plaintiff’s civil rights under

   EPA.

  5.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b) based upon the fact

   Defendant was located in this judicial district and a substantial part of the events or omissions

   giving rise to this action, including the unlawful employment practices alleged herein occurred

   in this district. Plaintiff was employed by Defendant within Miami Shores, Florida, which is in

   Miami-Dade County, Florida.

                                   PROCEDURAL PREREQUISTES

  6.      Plaintiff has complied with all statutory prerequisites to file this action.

  7.      On or about December 4, 2020, Plaintiff dual-filed charges with the Equal Employment

          Opportunity Commission (“EEOC”) and the Florida Commission on Human Relations

          (“FCHR”) against Defendant as set forth herein.

  8.      An EEOC filing automatically operates as a dual FCHR filing.

  9.      This action is being brought concurrently to the administrative proceeding as permitted under

          the EPA.

                                                       PARTIES

  10.     Plaintiff SALVADOR is an individual woman who is a resident of the state of Florida and

          resides in Miami-Dade County, Florida.

  11.     At all relevant times, Plaintiff was employed by Defendant and performed work for Defendant
Case 1:21-cv-20948-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 3 of 13



        in Miami-Dade County, Florida.

  12.   Defendant Asurion, LLC is a Foreign Limited Liability Company authorized to do business by

        the virtue and laws of the State of Florida with offices in Miami-Dade County, Florida.

  13.   Defendant Asurion is an employer as defined by all laws under which this action is brought

        and employs the requisite number of employees.

  14.   At all material times, Defendant employed David Ledezma (hereinafter referred to as

        “LEDEZMA”) as District Manager.

  15.   At all material times, LEDEZMA held supervisory authority over Plaintiff, controlling various

        tangible aspects of her employment, including but not limited to the power to hire and fire Ms.

        SALVADOR.

  16.   At all material times, Defendant employed Kevin Nazien (hereinafter referred to as

        “NAZIEN”) as Technical Consultant.

                       FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

  17.   In or around September 2015, Defendant hired Plaintiff SALVADOR as a Technical

        Consultant.

  18.   At all times throughout her employment, Plaintiff was an exemplary employee; in fact, her

        performance earned her the next spot in line receive a promotion, pursuant to Defendant’s

        policies and procedures.

  19.   At all times relevant, LEDEZMA established an open practice of regularly excusing

        infractions such as tardiness, intimidation, and harassment by her male colleagues while

        harshly criticizing and disciplining Plaintiff SALVADOR and her female colleagues.

  20.   By means of example and not meant to be an exhaustive list, on more than one occasion,

        LEDEZMA counseled Plaintiff for petty violations of Defendant’s dress code. LEDEZMA did

        not counsel Plaintiff’s male colleagues for similar violations.

  21.   At all times material, LEDEZMA held female employees to a separate, more strict standard of
Case 1:21-cv-20948-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 4 of 13



        conduct than male employees, purely because of their gender/sex.

  22.   Defendant’s business operation, by and through its agent LEDEZMA, created a culture

        wherein disparate treatment of female employees appeared to be not simply tolerated, but

        encouraged.

  23.   Furthermore, shortly after Plaintiff began working at Defendant, NAZIEN, her male coworker,

        openly intimidated and harassed Plaintiff on the basis of her sex/gender.

  24.   By means of example and not meant to be an exhaustive list, on numerous occasions, NAZIEN

        displayed unprofessional and inappropriate aggression towards the female employees,

        including Plaintiff, targeted female colleagues with crude, gender-based comments, and

        intentionally interfered with his female colleagues’ work performance.

  25.   At all times material, NAZIEN’s conduct and comments were unwelcomed and offensive.

        Plaintiff SALVADOR opposed NAZIEN’s comments and conduct, both to him directly and in

        complaints to LEDEZMA.

  26.   In response to Plaintiff’s complaints, NAZIEN, aware of the personal risk associated with his

        unlawful discrimination, intentionally prohibited Plaintiff from complaining to her superiors

        about his harassment and discrimination by openly intimidating Plaintiff physically and

        verbally in the workplace.

  27.   Despite NAZIEN’s best attempts, in or around October 2019, Plaintiff SALVADOR

        successfully complained to Defendant’s Human Resources department and expressed her

        concerns of LEDEZMA’s and NAZIEN’s unlawful discrimination and harassment. Plaintiff

        expressly advised Defendant’s Human Resources that she was fearful of her NAZIEN and

        LEDEZMA, particularly of potential retaliatory conduct that they would take against her, up to

        and including termination.

  28.   Instead of ceasing his harassment of Plaintiff SALVADOR, NAZIEN, in or around November

        2019, followed Plaintiff into the women’s bathroom in order to intimidate her out of pursuing
Case 1:21-cv-20948-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 5 of 13



        her complaints. NAZIEN cornered Plaintiff and threatened to escalate his campaign of

        harassment against her. Plaintiff, after several minutes, was able to exit the bathroom and

        NAZIEN’s threats.

  29.   Undeterred by NAZIEN’s threats, Plaintiff SALVADOR renewed her complaints to

        LEDEZMA regarding NAZIEN’s harassment and discrimination, specifically reiterating his

        intimidation and threats, as well as sharing the bathroom incident.

  30.   In response to Plaintiff’s complaints of harassment, discrimination, and overt intimidation,

        Defendant, by and through its agents LEDEZMA and Human Resources, failed to take

        remedial action to correct or prevent NAZIEN’s harassment and discrimination of Plaintiff,

        and instead turned a blind eye to NAZIEN’s actions. In fact, LEDEZMA, in response to

        Plaintiff’s complaints, stated that NAZIEN’s conduct was the result of Plaintiff’s failure to

        “accept him.”

  31.   In or around November 2019, the same month Plaintiff SALVADOR renewed her complaints

        of harassment and discrimination, Defendant retaliated against Plaintiff by transferring her to a

        different storefront. At the time, Defendants, by and through LEDEZMA and Human

        Resources, expressly stated that the transfer was “resolution” of her complaints. The storefront

        Plaintiff was transferred to was farther away from her house and thus required a longer

        commute, as well as being a notorious target for robberies, theft, and other petty to serious

        crimes.

  32.   In further retaliation, in or around November 2019, LEDEZMA informed Plaintiff that she

        caused “too much drama” and would not be eligible for the promotion she had earned for

        Fiscal Year 2018.

  33.   Despite the transfer, the gender-based harassment and unlawful discrimination did not cease.

  34.   By means of example and not meant to be an exhaustive list, in or around January 2019,

        LEDEZMA, in a group meeting with Plaintiff and her peers, stated that hiring “more women
Case 1:21-cv-20948-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 6 of 13



        would make the store cleaner since women are better at cleaning.”

  35.   In or around March 2019, Plaintiff was again up for a promotion. LEDEZMA conducted her

        interview for the promotion. During the interview, he mentioned to Plaintiff that “people

        would not respect her as a lead because she is too emotional” to have a position of power and

        additional responsibility.

  36.   That same day, LEDEZMA promoted a male employee to the position. Notably, Plaintiff had

        trained this employee when he initially began his employment with Defendant. Further, the

        promoted male employee continued to perform the same duties he previously had, the same

        duties Plaintiff performed, under a higher title and pay.

  37.   In response to her former trainee’s promotion, Plaintiff complained to LEDEZMA and

        complained of the unequal compensation and Defendant’s failure to promote her in

        contravention of its own procedures and policies.

  38.   At all times material, Plaintiff was paid on a bi-weekly basis.

  39.   On or about November 27, 2019, Defendants, by and through LEDEZMA, wrongfully and

        unlawfully terminated Plaintiff.

  40.   On or about December 6, 2019, Plaintiff received her final paycheck in violation of the EPA.

  41.   Defendant Asurion paid Plaintiff less than her male colleagues because of her gender,

        including but not limited to the male employee whom Plaintiff trained and received the

        promotion Plaintiff was next in line for according to Defendant’s own procedures and policies.

  42.   Plaintiff and her former trainee were responsible for performing the same job functions and

        assignments even after her former trainee’s promotion, as further evidenced by the fact that

        Plaintiff was responsible for training her male counterpart.

  43.   The male employee who received the promotion Plaintiff was denied continued to perform the

        same or substantially similar core functions after her trainee, underscoring Plaintiff

        SALVADOR’s denial as sex discrimination and retaliation.
Case 1:21-cv-20948-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 7 of 13




  44.   As a result of Defendant’s promotion of her male colleague without a change to his duties,

        Defendants failed to provide equal pay for equal work.

  45.   The above are merely examples of unlawful discrimination and retaliation to which the

        Defendant subjected the Plaintiff on a continuous and on-going basis throughout Claimant’s

        employment.

  46.   Plaintiff claims a continuous practice of discrimination and claims a continuing violation and

        makes all claims herein under the continuing violations doctrine

  47.   Plaintiff claims that Defendant unlawfully discriminated against and terminated Claimant

        because of her sex/gender and in retaliation for her opposition to activity prohibited under

        federal law.

  48.   Defendant’s actions and conduct were intentional and intended to harm Plaintiff.

  49.   As a result of Defendant’s actions, Plaintiff felt humiliated, degraded, victimized, embarrassed

        and emotionally distressed.

  50.   As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

        continue to suffer the loss of income, the loss of salary, bonuses, benefits and other

        compensation which such employment entails, and Plaintiff also suffered future pecuniary

        losses, emotional pain, humiliation, suffering, inconvenience, loss of enjoyment of life, and

        other non-pecuniary losses. Plaintiff has further experienced severe emotional and physical

        distress.

  51.   As Defendant’s conduct had been malicious, willful, extreme and outrageous, and with full

        knowledge of the law, Plaintiff respectfully seeks all available damages including but not

        limited to emotional distress, loss wages, back pay, front pay, statutory damages, attorney’s

        fees, costs, interest and punitive damages from Defendant.

  52.   Defendant has established a pattern and practice of not only discrimination but also retaliation.

                                      COUNT 1:
                       VIOLATION OF THE EQUAL PAY ACT OF 1963,
Case 1:21-cv-20948-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 8 of 13




                     29 U.S.C. §206(d) - UNLAWFUL GENDER WAGE
                                    DISCRIMINATION

  53.   Plaintiff adopts and incorporates by reference the allegations in paragraphs 1 to 50 of

        this Complaint, and further alleges as follows.

  54.   Defendant’s acts or omissions, through its employees and/or agents resulted in unfairly

        paying Plaintiff a base salary lower than her male counterpart employed by Defendant

        in the same or substantially similar role, for the same or substantially similar work with

        the same required skill, effort, and responsibility, violating 29 U.S.C. §§ 206(d)(1).

  55.   29 U.S.C. §§ 206(d)(1) provides: “No employer having employees subject to any

        provisions of this section shall discriminate, within any establishment in which such

        employees are employed, between employees on the basis of sex by paying wages to

        employees in such establishment at a rate less than the rate at which he pays wages to

        employees of the opposite sex in such establishment for equal work on jobs the

        performance of which requires equal skill, effort, and responsibility, and which are

        performed under similar working conditions, except where such payment is made

        pursuant to (i) a seniority system; (ii) a merit system; (iii) a system which measures

        earnings by quantity or quality of production; or (iv) a differential based on any other

        factor other than sex: Provided, That an employer who is paying a wage rate differential

        in violation of this subsection shall not, in order to comply with the provisions of this

        subsection, reduce the wage rate of any employee.”

  56.   Defendant discriminated against Plaintiff passed on her sex/gender in failing to promote

        her, promoting her male colleague and former trainee over her in violation of Company

        policy, and refusing to compensate Plaintiff equally for the same or similar work

        performed by her and her male colleague.
Case 1:21-cv-20948-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 9 of 13




  57.    At all times material to this action, Defendant maintained written policies regarding or

         otherwise state: (i) a seniority system; (ii) a merit system; (iii) a system which measures

         earnings by quantity or quality of production; or (iv) a differential based on any other

         factor other than sex. Under such polices, Plaintiff was entitled to a promotion and

         Defendants violated policy by promoting and compensating her male colleague to the

         same or substantially similar role.

  58.    Defendant’s unlawful actions were willful.

  59.    Defendant’s acts or omissions resulting in its paying Plaintiff less than her male

         counterpart were neither in good faith nor did it have reasonable grounds for believing

         that its acts or omissions were not a violation of the EPA.

  60.    As a direct and proximate result of the aforementioned discriminatory acts of

         Defendant, through its employees and/or agents, in violation of 29 U.S.C.§§

         206(d)(1), Defendant is liable.

  61.    As alleged above, Defendant acted with malice or reckless indifference to the rights of

         the Plaintiff, thereby entitling Plaintiff to an award of punitive damages.

  62.    As a result of Defendant’s violations of the EPA, Plaintiff has suffered damages,

         including, but not limited to: past and future wages, pain and suffering, inconvenience,

         mental anguish, loss of enjoyment of life, humiliation, emotional distress, reputational

         harm, diminishment of career opportunities, and other harm, both tangible and

         intangible.

  63.    Conduct of Defendant and/or its agents deprived Plaintiff of her statutory rights

         guaranteed under federal law.

  64.    Plaintiff SALVADOR has been damaged by the illegal conduct of Defendant.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:
Case 1:21-cv-20948-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 10 of 13




         a. Adjudge and decree that Defendant has violated the EPA, and has done so willfully,

           intentionally, and with reckless disregard for Plaintiff’s rights;

         b. Enter a judgment requiring that Defendant pay Plaintiff appropriate lost wages,

           employment benefits, and prejudgment interest at amounts to be proved at trial for the

           unlawful employment practices described herein;

         c. Enter a judgment requiring that Defendant pay to Plaintiff, in an amount to be

           determined at the time of trial plus interest, all emotional distress and economic

           damages, pain and suffering, loss of reputation, punitive damages, liquidated damages,

           and other pecuniary and non-pecuniary losses.

         d. Award Plaintiff the costs of this action, together with reasonable attorneys’ fees and

           disbursements of action;

         e. Grant Plaintiff such additional relief as the Court deems just and proper under the

           circumstances.

                                               COUNT II:
                 RETALIATION IN VIOLATION OF THE EQUAL PAY ACT OF
              1963,29 U.S.C. §§206(d), 215(a)(3) - UNLAWFUL GENDER WAGE
                                     DISCRIMINATION

   65.     Plaintiff adopts and reincorporates by reference the allegations in paragraphs 1-50 of

           this Complaint, and further alleges as follows.

   66.     This is an action to recover damages resulting from unlawful and retaliatory actions and

           termination pursuant to the EPA.

   67.     29 U.S.C. §215(a)(3) makes it unlawful to “ to discharge or in any other manner

           discriminate against any employee because such employee has filed any complaint or

           instituted or caused to be instituted any proceeding under or related to this chapter, or

           has testified or is about to testify in any such proceeding, or has served or is about to
Case 1:21-cv-20948-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 11 of 13




         serve on an industry committee…”

   68.   Plaintiff engaged in protected activity by requesting to be paid equal to her male

         colleague and opposing gender discrimination, retaliation, and practices made unlawful

         by the EPA.

   69.   In response to statutorily protected activity, Defendant, through its employees and/or

         agents, adopted a pattern of subjecting Plaintiff to a series of retaliatory adverse

         employment actions, including, but not limited to, the following: transferring her to a

         storefront requiring a longer commute and plagued with crime, subjecting Plaintiff to

         gender-based derogatory comments, materially altering the terms and conditions of her

         employment, ignoring her complaints of such conduct, and unlawfully terminating her

         employment.

   70.   These reprisals were a materially adverse employment action in that such actions,

         whether considered individually or collectively, altered the terms, conditions or

         privileges of Plaintiff’s employment, and/or adversely affected Plaintiff’s status as an

         employee. Further, the retaliatory acts were reasonably likely to deter employees from

         engaging in protected activity. As such, the retaliatory acts constitute adverse

         employment actions for the purposes of the EPA.

   71.   The retaliatory acts when considered collectively were sufficiently severe and/or

         pervasive to materially alter the conditions of Plaintiff’s employment and create a hostile

         working environment.

   72.   In or around November 2019, Plaintiff complained and opposed Defendant’s the adverse

         employment actions, failure to promote, and unequal compensation.

   73.   Defendant made no attempt to comply with the law, to address or redress the adverse
Case 1:21-cv-20948-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 12 of 13




           actions and instead unlawfully terminated Plaintiff SALVADOR’s employment.

   74.     In opposing the discriminatory behavior, Plaintiff had a good faith, reasonable belief

           that she had been or was being subjected to unlawful discrimination on the basis of

           gender.

   75.     Plaintiff’s actions are causally connected to her protected activity.

   76.     As alleged above, Defendant acted with malice or reckless indifference to the rights of

           the Plaintiff, thereby entitling Plaintiff to an award of punitive damages.

   77.     As a result of Defendant’s violations of the EPA, Plaintiff has suffered damages,

           including, but not limited to: past and future wages, pain and suffering, inconvenience,

           mental anguish, loss of enjoyment of life, humiliation, emotional distress, reputational

           harm, diminishment of career opportunities, and other harm, both tangible and

           intangible.

   78.     Conduct of Defendant and/or its agents deprived Plaintiff of her statutory rights

           guaranteed under federal law.

   79.     Plaintiff SALVADOR has been damaged by the illegal conduct of Defendant.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

         a. Adjudge and decree that Defendant has violated the EPA, and has done so willfully,

           intentionally, and with reckless disregard for Plaintiff’s rights;

         b. Enter a judgment requiring that Defendant pay Plaintiff appropriate lost wages,

           employment benefits, and prejudgment interest at amounts to be proved at trial for the

           unlawful employment practices described herein;

         c. Enter a judgment requiring that Defendant pay to Plaintiff, in an amount to be

           determined at the time of trial plus interest, all emotional distress and economic

           damages, pain and suffering, loss of reputation, punitive damages, liquidated damages,
Case 1:21-cv-20948-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 13 of 13




         and other pecuniary and non-pecuniary losses.

       d. Award Plaintiff the costs of this action, together with reasonable attorneys’ fees and

         disbursements of action;

       e. Grant Plaintiff such additional relief as the Court deems just and proper under the

         circumstances.

                                              JURY DEMAND

         Plaintiff hereby demands a jury trial on all issues triable before a jury.


   Dated: March 10, 2021                                DEREK SMITH LAW GROUP, PLLC
          Miami, FL                                     701 Brickell Ave, Suite 1310
                                                        Miami, FL 33131
                                                        Tel: (305) 946-1884
                                                        Fax: (305) 503-6741

                                                        s/ Lauren Tobin
                                                        Lauren Tobin, Esq.
                                                        Florida Bar No. 1024850
                                                        Lauren@dereksmithlaw.com

                                                        Counsel for Plaintiff Claudia Salvador
